By the Court, Brokson, J.
The action was commenced by attachment against a foreign corporation and copies of the bills or bank notes on which the suit was brought, were necessarily produced to the officer on issuing the attachment. 2 R. S. 460, § 18. The charge of $18.25 for those copies was properly allowed. The like charge for copies of the notes filed with the declaration was also proper. That was the only way in which the plaintiff could have his damages assessed by the clerk on a judgment by default, as the declaration only contained the money counts. Statutes, Sess. of 1832, p. 490, § 10. 19 Wendell, 113.
The charge of $18.25, for copies of the notes to serve with the declaration, was improperly taxed. Those copies were not necessary. 19 Wendell, 113. Where a bill' of particulars is furnished voluntarily, without a call from the other party, it cannot be taxed. 18 Wendell, 648. The like charge for copies of the notes inserted in the judgment record was improperly allowed. If there had been an assessment of damages by the clerk on a default, it would have been proper to insert copies of the notes in the judgment record, for the purpose of showing the regularity of the proceedings. But the defendants pleaded, and judgment was entered on the verdict of a jury. Copies of the notes in the judgment roll were wholly unnecessary.
It is only necessary to insert copies of the bills or notes in the circuit roll, where the plaintiff includes several different parties, as drawer or maker and endorser, in the same action, under the act of 1832, as amended, Statutes Sess. of 1837, p. 72. As this was not a case of that kind there was no necessity for inserting copies of the notes in the circuit roll. But on looking *675into the bill of costs, I find no charge whatever for the circuit roll. That was probably included in another bill which is not before me.
The two charges for copies to serve, and those inserted in the judgment record, amounting to $36.60, must be stricken out.
Ordered accordingly,